DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response after Final Rejection, filed 3/10/2022, has been entered and made of record. Claims 1-7 are pending in the application.

2.	Approval of the Terminal Disclaimer filed 3/10/2022 has overcome the double patenting rejections to claims 1,3, and 5. Also, Applicant’s amendment to claim 1 has overcome the Examiner’s rejections under 35 U.S.C. 112(b).

Allowable Subject Matter
Claims 1-7 are allowed, and the following is the Examiner’s statement of reasons for allowance: Despite instant claim 1 being a broadened version of allowed claim 1 of parent patent US # 10,884,259, the Examiner submits that instant claim 1 still recites the allowable features of claim 1 of the ‘259 patent. Therefore, the reasons for allowance of instant claim 1 can be found in the file of the ‘259 patent as the reasons for allowance of its claim 1. Claims 3 and 5 are allowed because they either depend on or reference claim 1. The reasons for allowance of claims 2,4,6, and 7 can be found in the Office action dated 2/7/2022 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


3/22/2022